-,




                 OFFICE        OF THE A-ITORNEY    GENERAL   OF TEXAS
                                          AUSTIN




     ~llr.
         I.   huaa0ki
     County   AUditOr
     OalTeston    county
     Oalreston,Tour




                                                          8. 167, 168 Uld 117,
                                                          arats uhargss, but
                                                          on of the hi&my
                                              . The same applfer to Cam8 Roth
                                              171 u5l l888- H. Ruttingclr;md


                                   fa oharged on this bill for the ofienue ar
                                  8 r?r rafluro OS the defendanta to appear


                "1 unaerrtand froapthe a0wy Attommy that a warrant
           of arrest wa8 immd after aamd~te    rdld to appear ror
           ~d~she       mica that was mrvebd by the 0rr:iiorr
                                                           making
                           l


               ,vhe Trial rw   ior rustiossof the Pea08 arr provided
           zzM$;%ole     lose, 0. a. P., Reriaed Civil BtatutsrrlOW5,
                     *
                *Pour Opinion i8 248 sotiully requested a8 to the
           C+OFPOOtIUl8of the rO.8 0f aiead and I would appreolatoan
           lul~ nnly rith refcwiae to 8awmqw
.




    Mr. I. Predeold, April 17, 1939, Page A


              You nnd M enolo8ur-e  which 1s a copy of th elaodunt
    or the Yuetioe of the Peaco ior Pnalnot DJo.7 of Galre8ton
    county for thd?Uonthor Heiroh,1939, uhIah %m dated April 1, 1939,
    and uhioh shows acme PLneteen ease8 aa hatig been tried and
    rlnally bispomed of by 8aId~JuatloeOS ths Peace and aId JuustIce
    of ths Pea08 OOptend8 that hm $8 entItleA to the utm of #42.50
    from Oalveston County.rorbls nniaes;~rt~tho rate 0r $2.50 par
    oaw trieden4 diapowd or by hi&
                Artlale iO5e, Coda   or   Crlmlnal   Prmedure   4s   the State
    or.Terae,   reaae as iollaw:
                "ThreoDollar8~8hallbe paidbyths oountyto the County
          Ju4ge, or Judgk 0r tb   Court at UT,    and Two Dollu8 and
          Zlftr oenta 8hall he paid by the oounty to the 8u8tloe oi
          the Pease,for oaeh oridnal motion trried and finally dim-
          pond 4r bd0n him, ProvMed, howeru, that            in all +euntl*~
          having a population0rso,ooo or lows, th, JustI
          Fwaar &all wofrs a trial ree.ot Three Dollazw. z-oh Judge
          rC Jubstlao&all preoent to the ~NiiUa1OnU8'a0h oi bl8
          04unty lt a regular turn tbersol,   l wr itta n loo0olillt 8peclfying
          .eaoh#rM       aotion in which he alaIm 8u4h See, ~rtlflsd by
          8ueh Judge or Ju8tioe to be 8orreot, and fllod ulth the County
          aiak.    The ComnI8doner8* Court 8hal1 epprove much looount
          far 8uch amount as they find to be aorreot, and ardor a draft
          to be hmed upon the County Tkeamrei in favor of 8uoh Judge
          or Justlee ior the amount eo apprwed.-.Provided the Comlm-
          donerm* Court 8hall not pay any aooountmr trial rH8 in
          any ease tried and In which an acquittal 18 bad unlean the
          8kt.e of Taxa vaa representedin the trial of 8e.Ldaaun by
          the County Attorney,  oi &is assistant,    Criainal   D triot
          Attorney or hIa aaeietant; and the aertifloateof%f d Attorney
          lm lttaohed to nld lcoount cutlfybg to the raot that 8aiA
          cause uas tried, and the State of Texlu wan nprewnted,           and
          that  in h%e ju4gmmt there was 8uffioient lrideme in &IA
          aaun to demand a trial of 6amG2# :~
                Ilrtlale798, Penal Code of T&m,        read8 a8 rouolnl:
               Vfolation 0r'proniee to appear. In &me 0r any guson
          arrested for rioletion of hhe prsoedlng art&lea relating to
          npesd of fehloles, unless suah person 80 ureated shall 4emn4
          that he he t&en rorthwlthberore a oourtor co-tent Jurla-
          AIotion r0r m-~&5eAlate hearing, the arresting orricu shrill
          take ths lloeme number, mm    an4 make of the ear, the mm
          a& aadmrs of the operator or Arlrcr thereot;'anbnot$ry
          suoh operator or driver in nltlng to appear b&fore a Aeslg-
          nated court at aompeknt ~urltictlon at a time an4 place to
          b apalfled   In amh written notioe titleant five Aaya subse-
          quent to the 4ate thereof, apd upen the promise in writing of
          amh person to bppoar at.8uoh timm and plaoe. suoh orricer
          8hell rorthdth release mmh person fxum austody. Any person
          wUfu.lly vlolatfng mob proaltie,regardlee of the die oeItIon
          of the ahuge upon which he wae orlglnelly ax%eated, akll~ be
%r. I. Predecki, April 17, 1939, Page S

    wtlned not less than flre nor more than two hundm4 dollir8.*
         Artlole 424, Oode of Cririsal Proooduro of Texas, rea4s
a6 fo~lous:
             *Whenever a defendant is bound by reoognlsauoeor ball
        bon4 to appear at e   tea of & oourt, aad fall8 to appear
        on the day set apart ror taldag up the srImlna1 Aocket, at
        ~auysubsequentday wh*n hi8 ease ooasm up ror trial,  a r0p
        reiture of his reoognIsanooor ball bond shall be tatin.'
            Article 425, code   as   Crimiaal Procedure or mm8,      read8
as r0ii0rt3:
              m&mner4ftelcIngororre~tum. ~4OgniZ6R408~A baI1
         boa48 are rorretted in the r0ii0ag manner- The same 0r the
         deftmdant 8hall be oallod@l8tinctl~ ot the%ourt house door,
         pad:lf the AefenbantA008 'sotappear within a reasonable
         &Lm after mch sall is made, juAgtxentahall be antemA that
         the State 0S Texar reaffu  M the Aofemlant the mmbunt or
        ‘aaMy in uhlch he 18 bound, Ma of hi8 hl’Oth8,    the amount
         of rouey in uhioh theJ are respectlrelrb4un4, which JuAgment
         shall atate that the SaM     1 be made final, un.lessgood
         oausa be ahoun at the nut Y em pi the court rhj the Arton-
         Amt AlA not lppeumW
             Artl6h   626 or the &xie   of   CrlaInal   Prooeduro 4s Texas
read8    as rouma:

              Wltatloa
                   _   _to suretfe8.
                              _- _                          0s tb
        Oourt~ a oltatlon shaU i8fiUC1 notifying the sureties of'the
        defendant that the reoogriitanoe or bohd ha8 been rorroiteb,
        and nqulring them to appear at the next term of the oourt
        a114 8hOw cause uby the same 8hOUld not be made iinal. It
        shall not be neoe8sary to give notloe to the defendant.*
          It Is note4 that in the aeoount of the JustIae of the
Pease. submIttedwith your request for opinion, there appears
aan Ilo.178. Ange~loSasiartIno charged wItb *forfeitureOS bail-,
which oause appears to have been.triedby the Justice of ths Peace
MA tha defendant found not guilty for which the Justice of the
Pease, In his acoount, filed hi8 bill $0~ the 'sumor $2.50 an4
also, case of the State of Texas vs. V. Sama~tlno,Ho. 179, wherein
it appears that he also *as charged dth $orfelture oS~baIln,
and likewise was tried an4 Sotid sot guilPi.
                                          f.by the Justice or the
Peaoe, Sor which the &stloe of the Peace riled his aocount for
$2.50. Forfeitures of ball are not orininnl case8. The proceedings
to forfeit bail are clril aotions, although they arise out or a
otiminal case* The purpo6e of baI1 isto insure the pmsenoe of
the derendaa &htiataIal.     To insure this presence the defendant
and hia maretier,on bia bond or reao&nleaqceare penalized by the
rorteltum of their b&d or rscognltanoeto the pecuniary extent
48 the mount of'the bond.
.




     Mr. I. PreAecki. April 17, 1930, page 4
                   ft   i8    the   OphiOn          Of   tbi8     DOpart8Mt tbpt the                       fee8      i#i
     the89 c(LSOS, s00. 178 and NO. 179, UW                          not    he8        tiiOrnd        t0      th#J
     Justice of the peace by lawaad 8houl4                            not    k        paid bytha              e0ue.y       ~
     to the Justice 4s the Peace.

                 Galveston County lmr a population in sxoese or 20 000
     luhabltents. The Justioa of the Pease OS Galreston.County1s
     entitled to the sum of $2.50 ror sacb oririnrl lotlon tried au4
     tina.llyillsposedor berore him. 2lm Cu0lsslonrs* Court.is 04t
     authorized   to pay auy loeount far trial rees or the ?umtIoe 0s
     the Peace ip any sane trieA aud In imlch au laqulttal fa had
     unless the ghts or hum was represented in the trial of nk4
     o a uaby e th eCo untyAttorney, o r M S l8SfSta nt,
                                                       CrlmlMl DIstrIot                                                    '.
     Attmtssy or his a uI8ta n$ l,  aA the certirlcateor saIa Attol-neyis
     attached to -ia laoount, aertiiying     to the hot that ml& uuao
     nstrled,8mltbet-the                  state      0r~~8~s~p~40ntsd‘m                                            that
     in h isJuAgmnt th e r w
                           ea sa Ufio lent
                                        lrldwtie in sald oauss to                                                          ..
     AemanA a trial 0S aan.
               The autlflcate or the County Attorney 0r advoston County,
     lb x a si attaahsd to th elooount of the Justice of the peace,
            is
     wherein mob        bounty      AttOnUy         asri;lrlasthat            he has sxulned the
    ~’lcoount of the         Jurtiwl     Orthe Puss lab that he outlrler that sll,
     gases that wsrs t&A               aad aaqultted as reported in 8aid locount
     thattheStakorTexmsnsnpreunte4          therelnbrthe County
     Attormy  and hi8 &8sf8tant, MA that In ths &xdgment or the County
     AttOmNy  there wa8 suiiioieatlridenop In each or-said cause8 to
     demanaa trial 0s the mm.
              ~smmr4e,    you ais respeotrullyadvlwg t&at.lt 18 the
     opinion 0r thir Department,that under-the factumulm.lttoA,
     oonsIAemA togetbu xdth the aertiiiaataof the County Attorney of
     Galveston aounty,Texas, rindghe m&mu arridavltor the Ju8tioe
     0s   the   mace    or    Prsoinct        Id.   It 0r       Calvesten     county,              nxas,          that
     all or the rees'in',theenoloseA account show be palA.to the Justloti,
     or the Peace of Preolnct l&o.7 or Dalreston County, TexasF rgth
     the exception of Nos,'lT8 an4 179, as above shboip.
                   Trusting       that    thie      ansmrs         your iuquI~,re                    are
                                                         Very txtiiypurs
                                                        S
                                                A'lTORRE!i                    OF TEXAS
                                                m
                                                            (Signed)2                 $       Fz
                                                                                  .       .
                                                                                              Asslktant-
     WJF:AW

     APFROYJKk